Citation Nr: 1828399	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  10-04 421	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for subchondral sclerosis of the left knee with osteophyte and effusion.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1995 to February 1999, from October 2001 to May 2002, from June 2004 to September 2005, and from July 2006 to February 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A May 2009 rating decision granted service connection for left knee disability with an initial noncompensable rating effective February 24, 2008.   In a December 2009 rating decision, the initial rating of the left knee was increased from 0 percent to 10 percent effective February 24, 2008.  Because the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2017, the Board remanded this appeal for additional development.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's subchondral sclerosis of the left knee with osteophyte and effusion is manifested painful motion at no worse than 0 degrees of extension and 100 degrees flexion, but no ankylosis, atrophy or muscle instability.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for subchondral sclerosis of the left knee with osteophyte and effusion have not been met.  38 U.S.C. 
§§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.21,  4.27, 4.71a, Diagnostic Codes 5257, 5010-5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been substantial compliance with its June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA treatment records were obtained and associated with the evidence of record before the Board, and the Veteran was afforded an adequate September 2017 VA examination as described above.

Legal Criteria

The Veteran's subchondral sclerosis of the left knee with osteophyte and effusion is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Diagnostic Code 5010, traumatic arthritis, is to be rated under Diagnostic Code 5003, degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion is not compensable under appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.718a, Diagnostic Code 5003, Note 1.

Diagnostic Code 5260, limitation of flexion of the leg, provides for a noncompensable rating for flexion limited to 60 degrees; a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; and a 30 percent rating for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.  A 30 percent disability rating is the highest available under Diagnostic Code 5260.  38 C.F.R. § 4.71a.

Diagnostic Code 5261, limitation of extension of the leg, provides for a noncompensable rating for extension limited to 5 degrees; a 10 percent rating for extension limited to 10 degrees; a 20 percent rating for extension limited to 15 degrees; a 30 percent rating for extension limited to 20 degrees; a 40 percent rating for extension limited to 30 degrees; and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Standard range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a maximum 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5259, removal of semilunar cartilage, symptomatic, warrants a 10 percent rating.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995). In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40 ), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

Private treatment records showed a continued complaint of left knee pain with a diagnosis of derangement and effusion.  A November 2008 MRI revealed a 45 cc joint effusion which was not associated with Baker's popliteal cyst, small medial compartment margmal bony osteophytes and a mild degree of patellofemoral arthrosis evidenced by subchondral bony sclerosis and small 3-4 mm lateral patella marginal bony osteophytes.  See, Brook Family Practice Clinics, received March 2009.

VA treatment record dated December 2008 and August 2009 showed the Veteran complained of left knee pain.  See Forth Worth VA Clinic, received December 2017.

The Veteran was afforded a VA examination in December 2008.  He was diagnosed with subchondral sclerosis with osteophyte formation and effusion.  On examination he could flex 130 degrees with 0 degrees of extension.  No joint line tenderness was noted.  He has effusion and patellar crepitation.  The collateral and cruciate ligaments were intact.   No additional limitation of motion or other functional loss was indicated with repetitive motion.  No recurrent subluxation was noted on examination.

An April 2009 VA treatment record showed the Veteran complained of left knee pain and he was issued a knee brace to control his left patella tracking.  Evaluation indicated no swelling, and there was increased range of motion and improved tolerance for loading during squatting activity.  Mild enlargement of the soft tissue was noted in the left knee.  The left knee flexion and extension were noted as strong and painless.  See Forth Worth Texas VA Clinic, received July 2009.

On VA examination in August 2009, the Veteran's left knee was tender on the infrapatellar area but without redness or signs of inflammation.  Knee range of motion was flexion to 135 degrees with pain but not further increase of pain with repetition of flexion, no sciatic irritability, lack of endurance, weakness, or incoordination with repetition of flexion of the left knee.  Extension was 0 degrees and full with pain but without further increase of pain with repetition of extension.  There was no further irritability, lack of endurance, weakness, or incoordination with repetition of extension of the left knee.  No instability was revealed.  

The Veteran was afforded a VA examination in August 2012.  The Veteran reported that he experienced flare-ups early in the morning and rated his pain at 7/10.  He demonstrated a left knee flexion of 140 degrees and an extension of 0 degrees without objective evidence of painful motion.  Repetitive use testing did not reveal additional limitations.  He had tenderness/pain to palpation.  Traumatic arthritis was documented.  No shin splint was reported and no knee replacement.  No recurrent subluxation was noted on examination.

A July 2017 VA treatment record shows the Veteran reported that his left knee pain increased with exercise, movement, standing or walking, and reported that the pain comes and goes.  He also reported that his knees give out causing him to fall.  The physician noted that the Veteran is a high fall risk.  See Dallas VA Medical Center (VAMC).

The Veteran was most recently afforded a VA examination in September 2017.
 He described chronic knee pain with increased with standing, walking, and squatting.  He reported that he has had no surgery.  He takes Motrin for the pain.  He demonstrated left knee flexion of 100 degrees and extension of 0 degrees.  On range of motion (ROM), there was pain on flexion and extension.  The Veteran exhibited pain with flexion and weight bearing, and he had tenderness to the patella with evidence of crepitus but no shin splints.  He had no change in range of motion on repetition, and he had full strength without atrophy in the knee.  The VA examiner observed that the Veteran had moderate recurrent medial subluxation of the patella of the left knee, but indicated he had no ankylosis or lateral instability, and that his anterior, posterior, medial, and lateral instability testing was all normal.

The Board finds that the criteria for a higher rating under Diagnostic Code 5260 or 5261, for limited flexion and/or extension have not been met at any time during the appeal.  A 20 percent rating requires knee flexion limited to 30 degrees and extension limited to 15 degrees, respectively.  Here, left knee flexion has not been shown to have been less than 100 degrees and extension has been 0 degrees throughout the appeal period.  Therefore, even considering any functional limitation, the Veteran's ranges of motion did not meet or more nearly approximate that required for higher rating of 20 percent for limitation of flexion or a separate 10 percent for limitation of extension, even with consideration of the DeLuca precepts.

The Veteran has also reported episodes of pain, swelling and locking in his left knee.  Thus, the Board has also considered whether separate or higher evaluations are warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5258 and 5259.  As stated above, a 20 percent rating is warranted under Diagnostic Code 5258 when there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  There is no evidence of dislocated semilunar cartilage in this case to support a higher rating under Diagnostic Code 5258.  Accordingly, this diagnostic code is not for application.  Diagnostic Code 5259 is also inapplicable because there is no indication of a removal of the semilunar cartilage of the knee.  Although the Board acknowledges that the Veteran has reported pain, pain is contemplated by evaluation under Diagnostic Code 5260 and 5261.  38 C.F.R. § 4.71a.  There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's knee disability.  The knee disability is not productive of ankylosis or complete immobility of the knee joint or malunion or nonunion of the tibia and fibula; therefore Diagnostic Codes 5256 and 5262 are not applicable.  Id.

A December 2017 rating decision awarded 20 percent for instability of the left knee effective September 26, 2017 and the Board has also considered whether a rating in excess of 20 percent (for moderate recurrent subluxation) is warranted from September 26, 2017.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The VA examination in September 2017 revealed moderate recurrent subluxation but no instability.  Accordingly, a rating in excess of 20 percent for instability is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for subchondral sclerosis of the left knee with osteophyte and effusion is denied.  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


